Case 1:19-mj-03188-LFL Document 1 Entered on FLSD Docket 07/30/2019 Page 1 of 6




                           UN ITED STA TES D ISTR ICT C O U R T
                           SO U TH ER N D ISTR IC T O F FLO R IDA

                                  xo.lq-mà-oo 1:8- (0* 3
  UN ITED STA TES O F A M ER ICA

  VS.

  EDW A RD LEE ,

        Defendant.
                                                   /

                                        C O V ER SH EET

  1.    Did thism atteroriginatefrom a matterpending in theCentralRegion oftheUnited States
        Attom ey'sOftkepriortoAugust9,2013(M ag.JudgeAliciaValle)? Yes X No
        D id thism atteroriginate from a m atterpending in the N orthern Region ofthe U nited
        StatesAttorney'sOfficepriortoAugust8,2014(M ag.JudgeShaniekM aynard)? Yes
        X No


                                             Respectfully subm itted,

                                             A RIAN A FA JA RD O OR SH AN
                                             UN ITED STA TES A TTO RN EY


                                     BY :     s/Yenev H ernandez
                                             Y EN EY H ERN AN D EZ
                                             A ssistantUnited StatesAttom ey
                                             CourtID N o.A 5502300
                                             99 N .E.4th Street
                                             M iam i,Florida 33132-2111
                                             TEL (305)961-9277
                                             FAX (305)536-4699
                                             Yeney.ldernandez@ usdoj.gov
     Case 1:19-mj-03188-LFL Document 1 Entered on FLSD Docket 07/30/2019 Page 2 of 6

   AO 9l(Rev.11/11) CriminalComplaint

                                   U NITED STATES D ISTRICT C OURT
                                                               forthe
                                                    Southern DistrictofFlorida
                  United StatesofAm erica
                              V.
                       EDW ARD LEE,                                      casexo.t4-rn)-ô3t$5 '-                       5



                                             CR IM INA L C O M PLA IN T
        1,thecomplainantin thiscmse, statethatthe following istruetothe bestofmy knowledgea
                                                                                            nd belief.
  Onoraboutthedatets)of             July13, 2019               inthe county of      Miami- Dade                    inthe
    Southern     Districtof         Florida
                                                            ,   thedefendantts)violated:
            CodeSection
                                                                          OffenseDescrl
                                                                                      ption
  18 U.S.C.b2113(a)                                                       Bank Robbery




         Thiscriminalcomplaintisbased on thesefacts:
 See Attached Affidavit




        V Continuedontheattachedsheet        .




                                                                                       Co lai     ssi
                                                                                                    gnature
                                                                                 lgorV.Volkov, SpecialAgent, FBl
                                                                                       Printed nameandtitle
Swornto before meand signed in my presence.


Date:         07/26/2019
                                                                                           udge'
                                                                                               ssignature
City and state.
              .                    Miami, Florida                          Hon.Lauren F. Louis,U.S.Magistrate Judge
                                                                                       Printednameand title
Case 1:19-mj-03188-LFL Document 1 Entered on FLSD Docket 07/30/2019 Page 3 of 6



                    AFFIDAVIT IN SUPPORT OF AN ARREST W ARR ANT
          YolzrAffiarlt,IgorV . Volkov,being duly sworn deposesand statesasfollows:
                                                       ,


                       IN TRO DU C TIO N AN D A G EN T BA C K G R O U N D

          1.     l am a SpecialAgentwith the FederalBt
                                                             lreau oflnvestigation (tTBl''),United
  StatesDepartmentofJusticeCtDOJ''), currently assignedtotheViolentCrimesand FugitiveTa
                                                                                                   sk
 ForceoftheFBI'sM iam iDivision. M y dutiesinvolvethe investigation ofa variety ofvi
                                                                                    olations
 offederaloffenses, including bank robberies, HobbsActrobberies
                                                                    ,   extortion,and otherviolations
 offederallaw. Ihavebeen an FB1SpecialA gentsince M ay 2019 and havebeen assigned to the

 M iamiDivision since Jtme 2019   .



        2.      ThisAftidavitissubm ittedin supportofacrim inalcomplaintchargingEdward Lee

 (CçLEE''),with bank robbery,in violation ofTitle 18, United StatesCode,Section 2113(a)
                                                                                              .   The
 statementscontainedin thisAffidavitare based onm ypersonalknow ledge,asw ellasinform ation

 relayed to meby otherlaw enforcem entofficialsin thisi
                                                      nvestigation. lhave notincluded in this
Aftidaviteachandevery fad knowntom e. Rather,Ihaveincluded onlythefactsthataresufticient

to establish probablecauseto charge LEE fortheabove- described crim inalviolation
                                                                                       .



                                      PROBABLE CAUSE
               On July 13, 20l9, shortly before 1 p.m .,a black m ale,later identified as LEE
                                                                                              ,

arrived atthe Chase Bank branch located at80 SW 8* St
                                                    reet,Suite 100,M iam i, Florida,33130.
Atthetim eoftherobbery, Chase Bank'sdepositswereinsured by theFederalDe
                                                                       positlnsurance
Corporation(tûFDIC'').
       2.      The victim tellerdescribed the robbera
                                                    'san A fri
                                                             can A m erican m ale,approxim ately
5'7''to 5'9''tall, w earing a w hite short-sleeve T-shirt with a stain orsm udge on the rightsideof
                                                     ,
Case 1:19-mj-03188-LFL Document 1 Entered on FLSD Docket 07/30/2019 Page 4 of 6



  theT-shirt,and dark pants. The victim telleralso stated thatthe robberhad a black
                                                                                   ,star-shaped
  arm tattoowith cursivewriting on hisleftupperarm . LEE wascarryinga black backpack.

         3.     After entering the bank, LEE approached the victim bank teller and stated

 som ethingtotheeffectof1E1needmoney.''Hethenhandedthetellerhiswalletand aTexasdriver's

 license with the nam e tûEdward Lee.'' The victim tellercompared the photograph on the Texas

 license to the person who handed herthe license and continned thiswasth
                                                                        e sam e person.The
 tellerthen queried Chase's intenzalaccotmtsystem using the proffered lic
                                                                         ense and m atched the
 addressfrom the license to the addresson the account. The victim teller infonned LEE thathis

 accounthadbeen charged offandclosed, anddirectedhim to seeoneoftheotherChaseemployees

 to resolvethatissue.

        4.     Aherthevictim tellerhanded LEE hiswalletand driver'slicense LEE handed the
                                                                          ,

 lettera dem and note thatread:ûûNo police!!!Putmoney $1,000 in bag.'' The dem and note w as
 wlitlen on a brow n paper bag in blue ink. The victim tellerpressed the alarm button assoon as

 she read the note. Although the victim teller w anted to m ove aw ay from the teller station when

 shesaw thedem andnote, shedecided againstitwhen LEE signaledto hisbackpack with hiseyes
                                                                                                 .


LEE tlsignaled''to thebackpack by looking atthe victim tellerand m oving hiseye
                                                                               stothebackpack
multiple times. Based on this behavior, the victim tellerwas concerned thatLEE may have a

weapon inthebackpack andm ay endangercolleaguesorclientsinsidethebank. Thevictim teller

opened hertellerdrawer, tookout$1,000,in cash,counted ittwice, putthem oney in asm allChase

Bank cash envelope and gaveitto LEE, who then fledthebank. The dem and note w as lefton the

tellercounterand latermoved by the victim tellerto achair.

               The robbery w as captured on Chase Bank's surveillance cam eras. W hile a full

review ofthefootageremainspending, bank investigatorsprovided screen shotsofthesurveillance
 Case 1:19-mj-03188-LFL Document 1 Entered on FLSD Docket 07/30/2019 Page 5 of 6



   video that shows LEE atthe victim teller's window wearing clothing fitting th
                                                                                e bank teller's
   description and earrying abackpack asthe tellerdescribed
                                                               .


          6.     Law enforcem entconfirmed th
                                             atLEE previously had a bank accotmtwith Ch
                                                                                                      ase,
  which accountwasopened in June2014 a
                                      nd closed in January 2015.
                 Law enforcementshowed thevictim telle
                                                      rtheTexasdriver'slieensephoto ofLEE
  alzd asked if she recognized the individualin the photograph
                                                                       .   The victim tellerrecognized the
  photograph as that of the bank robber and added that
                                                              lthis eyes stood out'' In addition to
                                                                                        .


  recognizing LEE'Sphotograph, thevidim tellerdescribed ared and bla
                                                                    ck startattoo with cursive
  writing on therobber'supperann.

         8.     On July 17, 2019,1aw enforcem entreviewed LEE'S i
                                                                     nform ation on various 1aw
 enforcementdatabases, which contirmed LEE was 5'8,5tall
                                                            . LEE'S photographs, which were
 included in hisdatabase records, were consistentwith theheight
                                                               , build and facialfeatures ofthe
 subjectintheChasesurveillancefootage A dditionally, booking photosfrom LEE'Spriorarrest
                                         .



 showed that he has a tattoo on his upper left arm
                                                     ,   which depicts a bom b with a star- shaped
 explosion outline in red and orange.

              On July 17, 2019,1aw enforcementreviewed video sur
                                                                 veillance from thebuilding
that Chase Bank is situated within. The surveillance footage showed the Ch
                                                                           ase Bank robber
walking arotmd the interiorand exteriorofthebuilding.

       10.   Records searches also revealed th
                                                at, on M ay 26, 20l5, LEE pleaded guilty to
attemptedbankrobbery in federaldistrictcoul'tforth
                                                  eN orthern D istrictofTexas, D allas Division.
(See United Statesv.Edward Lee, Case N o 3:14-cr-00426-L
                                             .
                                                         )ln thatcase,on September27
                                                                   .
                                                                                                      ,
2014,LEE entered aChaseBank inDallas Texas,andpresented oneofthetellerswith
                                        ,
                                                                                             a note that
read:û$Ineed$3000 lhaveabom b ''Thetellerdid notgive LEE any m oney
                                  .
                                                                                   .
Case 1:19-mj-03188-LFL Document 1 Entered on FLSD Docket 07/30/2019 Page 6 of 6




                                    CONCLUSION

               Based on my training and experience, and asfurthersupported by the factsin this

 Affidavit,1respectfully subm itthatprobable cause exists to charge LEE with bank robbery,in

 violation ofTitle 18,United StatesCode, Sections2113(a).

 FU RTH ER Y O U R A FFIA N T SA YETH NA U G H T .




                                                        . V O LK

                                                    ECIAL AGENT,FB1




 Subs i dand sworn befor me
 this   day u1y 201 .



 HONORABLE LAUREN F. LOU IS
 UNITED STATES M AGISTRATE JUDGE
